Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 was received has been entered. Independent claim 13 was amended. Claim 22 was previously cancelled. Claims 25-27 were added. Claims 13-21 and 23-27 are in the application and pending examination. An amendment to the specification including a replacement title was provided.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the individual ones of the plurality of magnets are configured to be displaced relative to each other” in claim 26 and “individual ones of the plurality of magnets are configured to move parallel to a plane of the metal strip and assume a position which is offset relative to further magnets on an opposite side of the metal strip” in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The previous amendment to the title of the invention is withdrawn based on the submission of an amended title. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “individual one” in claim 13, “individual ones” in claims 26-27.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “an electromagnetic stabilizer… having a plurality of magnets”
A suggested revision is as follows: 
“an electromagnetic stabilizer… having a first plurality of magnets and a second plurality of magnets”
Claim 13 recites “plurality of magnets are individually fastened to a traverse by a corresponding plurality of stabilizer displacement devices, and wherein the plurality of stabilizer displacement devices enables individual, translational, displacement of each individual one of the plurality of magnet in a horizontal plane relative to the traverse”
A suggested revision is as follows: 
“the first plurality of magnets and the second plurality of magnets are individually fastened to a traverse by a corresponding to the first plurality of magnets and the second plurality of magnets , and wherein the plurality of stabilizer displacement devices enables individual, translational, displacement of each first plurality of magnets and the second plurality of magnets  . 
 Appropriate correction is required.
Claim 26 recites “individual ones of the plurality of magnets are configured to be displaced relative to each other”
A suggested revision is as follows: 
“each of the the first plurality of magnets and the second plurality of magnets are configured to be displaced relative to each other” Appropriate correction is required.
Claim 27 recites “individual ones of the plurality of magnets are configured to move parallel to a plane of the metal strip and assume a position which is offset relative to further magnets on an opposite side of the metal strip”.
A suggested revision is as follows: 
“each of the first plurality of magnets are configured to move parallel to a plane of the metal strip and assume a position which is offset relative to the second plurality of magnets on an opposite side of the metal strip from the first plurality of magnets.”
 Appropriate correction is required.
	Claim Rejections - 35 USC § 112

The term "common distance" in claim 25 is a relative term which renders the claim indefinite. The term "common distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blow-off device” in claim 13, “regulating device” in claim 19,  “displacement device” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “blow-off device” is being interpreted as the structure described in paragraphs 7, 10, 12, 15-17, 20, 27-30, and 32-37 as reference numeral 110 in Figs. 1-2. 
The “regulating device” is being interpreted as the structure described in paragraphs 12, 14, 32, and 37 and Fig. 2 as reference numeral 180.
The “displacement device” is being interpreted as the structure described in paragraphs 15-17, 20, 23, and 32-37 and Figs. 1-2 with reference numeral 115. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 13-16, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of WO 20160194723 to Sakai et al ( US Pat. Pub. No. 20180151284 is being used as a translation for Sakai is withdrawn based on amendment to claim 13.
Claims 13-15 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of WO 20160194723 to Sakai et al ( US Pat. Pub. No. 20180151284 is being used as a translation for Sakai) and CN 110352262 to Yonekura et al  (hereinafter Yonekura) . ( Please note US Pat. Pub. No. 20190390315 to Yonekura et al (hereinafter Yonekura) is being used as a translation for CN 110352262 to Yonekura ). 
Regarding claim 13, Lofgren teaches an apparatus for treating a metal strip after it has exited from a coating container with a liquid coating material, comprising: a blow-off device (air knife) arranged above the coating container, the blow-off device having an air outlet gap (between opposite ends of the blow-off device including slot for the strip to travel vertically therethrough) for blowing off excess parts of the liquid coating material from a surface of the metal strip after the metal strip has passed through the coating container; and an electromagnetic stabilizer (EM Stabilizer) arranged above the blow-off device having a plurality of magnets for stabilizing the metal strip after leaving the coating container and the blow-off device. (See Lofgren, Figs. 4a- 4b and last paragraph on page 6.)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lofgren does not explicitly teach at least some of the magnets of the stabilizer are pot magnets with pot coils.  
Sakai is directed to a steel strip stabilizing device. 
Sakai teaches at least some of the magnets of the stabilizer (30) are pot magnets with pot coils.  (See Sakai, Fig. 7-9 and Abstract, paragraphs 5, 54-57.)
Examiner is considering magnet field generating pole which is integrally formed to be equivalent to a pot magnet with pot coils. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least two of the magnets of the stabilizer are pot magnets with pot coils, because Sakai teaches this structure has improved cooling performance. (See Sakai, Fig. 7-9 and Abstract, paragraphs 5, 54-57.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Intended use language is located in the preamble of claim 13 (apparatus for treating a metal strip after it has exited from a coating container).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Lofgren in view of Sakai and Yonekura is capable of this intended use and as a results meets the claim limitation.
Claim 13 recites an intended use clause (i. e. for blowing off excess parts of the liquid coating material). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.Lofgren in view of Sakai and Yonekura is capable of this intended use and as a results meets the claim limitation.
Further regarding claim 13, Lofgren does not explicitly teach the plurality of magnets are individually fastened to a traverse by a corresponding plurality of stabilizer displacement devices, and wherein the plurality of stabilizer displacement devices enables individual, translational displacement of each individual one of the plurality of magnet in a horizontal plane relative to the traverse.  
Yonekura is directed to a steel strip stabilizing device. 
Yonekura teaches the plurality of magnets (73a-d, 83a-d) are individually fastened to a traverse (71, 81) by a corresponding plurality of stabilizer displacement devices (72a-d, 82a-d), and wherein the plurality of stabilizer displacement devices enables individual, translational displacement of each individual one of the plurality of magnet in a horizontal plane (strip width direction side-to-side direction in Fig. 2) relative to the traverse (71, 81).  (See Yonekura, Figs. 1-3 and Abstract, paragraphs 66, 69, and 93.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of magnets are individually fastened to a traverse by a corresponding plurality of stabilizer displacement devices, and wherein the plurality of stabilizer displacement devices enables individual, translational displacement of each individual one of the plurality of magnet in a horizontal plane relative to the traverse, because Yonekura teaches this structure would allow the position of the magnets of the correction units on both sides of the strip to be adjusted within the horizontal plane to control the plating adhesion amount. (See Yonekura, Figs. 1-3 and Abstract, paragraphs 92-93, 108, 197, 384, and 456.)
Regarding claim 14, Lofgren does not explicitly teach all magnets of the stabilizer are pot magnets.  
Examiner is considering magnet field generating pole which is integrally formed to be equivalent to a pot magnet with pot coils. (See Sakai, Fig. 7-9 and Abstract, paragraphs 5, 54-57.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least some of the magnets of the stabilizer are pot magnets with pot coils all of the magnets of the stabilizer are pot magnets with pot coils, because Sakai teaches this structure has improved cooling performance. (See Sakai, Fig. 7-9 and Abstract, paragraphs 5, 54-57.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 15, Lofgren teaches a horizontal traverse (holding magnets) mounted between two vertical side uprights (right and left vertical supports of traverse), wherein the blow-off device is fastened to and suspended below the traverse, and wherein the electromagnetic stabilizer is arranged between the traverse and the blow-off device and fastened to and suspended from the traverse independently of the blow-off device.  (See Lofgren, Fig. 4a.) Examiner is considering the blow-off device to be fastened to the traverse indirectly through the vertical uprights. 
Regarding claim 24, Lofgren teaches the magnets of the electromagnetic stabilizer are arranged on both sides of the metal strip. (See Lofgren, page 5, second paragraph.)
Regarding claim 25, Lofgren does not explicitly teach the plurality of magnets includes four magnets that are arranged at a common distance underneath the traverse.  
Yonekura teaches the plurality of magnets includes four magnets that are arranged at a common distance underneath the traverse. (See Yonekura, Fig. 2 and Abstract, paragraphs 66, 92-93, 108, 197, 384, and 456.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of magnets includes four magnets that are arranged at a common distance underneath the traverse, because Yonekura teaches this structure would allow the position of the magnets of the correction units on both sides of the strip to be adjusted within the horizontal plane to control the plating adhesion amount. (See Yonekura, Figs. 1-3 and Abstract, paragraphs 66, 92-93, 108, 197, 384, and 456.)
 Regarding claim 26, Lofgren does not explicitly teach individual ones of the plurality of magnets are configured to be displaced relative to each other.  
Yonekura teaches individual ones of the plurality of magnets are configured to be displaced relative to each other. (See Yonekura, Fig. 2 and Abstract, paragraphs 66, 92-93, 108, 197, 384, and 456.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow individual ones of the plurality of magnets are configured to be displaced relative to each other, because Yonekura teaches this structure would allow the position of the magnets of the correction units on both sides of the strip to be adjusted within the horizontal plane to control the warping and position of the steel strip and the plating adhesion amount. (See Yonekura, Figs. 1-3 and Abstract, paragraphs 66, 92-93, 108, 197, 384, and 456.)
Regarding claim 27, Lofgren does not explicitly teaches individual ones of the plurality of magnets are configured to move parallel to a plane of the metal strip and assume a position which is offset relative to further magnets on an opposite side of the metal strip.  
Yonekura teaches individual ones of the plurality of magnets are configured to move parallel to a plane of the metal strip and assume a position which is offset relative to further magnets on an opposite side of the metal strip. (See Yonekura, Fig. 2 and Abstract, paragraphs 66, 92-93, 108, 197, 384, and 456.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of magnets includes four magnets that are arranged at a common distance underneath the traverse, because Yonekura teaches individual ones of the plurality of magnets are configured to move parallel to a plane of the metal strip and assume a position which is offset relative to further magnets on an opposite side of the metal strip. (See Yonekura, Figs. 1-3 and Abstract, paragraphs 66, 92-93, 108, 197, 384, and 456.)
Claim 27 recites an intended use clause (i. e. individual ones of the plurality of magnets are configured to move parallel to a plane of the metal strip and assume a position which is offset relative to further magnets on an opposite side of the metal strip). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Lofgren in view of Sakai and Yonekura is capable of this intended use and as a result meets the claim limitation.
The previous rejection of claim 16, 20-21, and 23 under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of WO 20160194723 to Sakai et al as applied to claim 13 and further in view of US Pat. Pub. No. 20140144967 A1 to Jang et al (hereinafter Jang). 
The previous rejection of claim 16, 20-21, and 23 included a typographical error the correct version of the previous reject heading appears above.
Claim 16, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of  WO 20160194723 to Sakai et al and CN 110352262 to Yonekura et al  (hereinafter Yonekura) as applied to claim 13 and further in view of US Pat. Pub. No. 20140144967 A1 to Jang et al (hereinafter Jang).
Regarding claim 16, Lofgren does not explicitly teach the electromagnetic stabilizer is arranged above the blow-off device in such a manner that a distance between a line of action of a maximum force of the electromagnetic stabilizer on the metal strip and the air outlet gap is in a range of 100 - 800 mm.
 Lofgren teaches the air-knife is located as close to the electromagnetic stabilizer as possible. (See Lofgren, page 6, third paragraph. )
 Jang teaches the electromagnetic stabilizer is arranged above the blow-off device in such a manner that a distance between a line of action of a maximum force of the electromagnetic stabilizer on the metal strip and the air outlet gap is in a range of 100 - 800 mm (less than 0.5 m). (See Jang, Figs. 1-2 and paragraphs 63 and 61. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the electromagnetic stabilizer is arranged above the blow-off device in such a manner that a distance between a line of action of a maximum force of the electromagnetic stabilizer on the metal strip and the air outlet gap is in a range of 100 - 800 mm, because Jang teaches this would enable plating deviations to be avoided.  (See Jang, Figs. 1-2 and paragraphs 6, 12, 56, and 61.)
Regarding claim 20, Lofgren does not explicitly teach a displacement device individually assigned to each of the magnets, by which the respective magnet is mounted on the traverse in a displaceable manner relative to the traverse.
Jang teaches a displacement device (110) individually assigned to each of the magnets, by which the respective magnet (M) is mounted on the traverse (103) in a displaceable manner relative to the traverse (103). (See Jang, Figs. 3-4 and paragraphs 89 and 97-102.)												It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a displacement device individually assigned to each of the magnets, by which the respective magnet is mounted on the traverse in a displaceable manner relative to the traverse, because Jang teaches this movement would enable the correct the crossbowing of the strips.  (See Jang, Figs. 3-4 and paragraphs 89 and 97-102.)	
Regarding claim 21, Lofgren does not explicitly teach the displacement device is formed to displace the magnet assigned to it in a width direction of the metal strip.
Jang teaches the displacement device is formed to displace the magnet assigned to it in a width direction of the metal strip. (See Jang, Figs. 1-2 and paragraphs 89. )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the displacement device is formed to displace the magnet assigned to it in a width direction of the metal strip, Jang teaches this movement would enable the correct the crossbowing of the strips.  (See Jang, Figs. 1-2 and paragraphs 6, 12, 56, and 61. )
Regarding claim 23, Lofgren teaches an air knife or gas wiping device as the blow-off device.
Lofgren does not explicitly teach the blow-off device has an air gap for both sides of the metal strip.
Jang teaches the blow-off device (120) has an air gap for both sides of the metal strip. (See Jang, Figs. 1-2 and paragraphs 6, 12, 56, and 61.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the blow-off device has an air gap for both sides of the metal strip, because Jang teaches this would enable the plating thickness of the steel strip to be controlled.  (See Jang, Figs. 1-2 and paragraphs 6, 12, 56, and 61.)
The previous rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofren) in view of WO 20160194723 to Sakai et al as applied to claim 13 and further in view of US Pat. Pub. No. 20170009326 A1 to Yonekura et al (hereinafter Yonekura) is withdrawn based on the amendment to claim 13.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofren) in view of WO 20160194723 to Sakai et al and CN 110352262 to Yonekura et al (hereinafter Yonekura) as applied to claim 13 and further in view of US Pat. Pub. No. 20170009326 A1 to Yonekura et al (hereinafter Yonekura ‘326). 
Regarding claim 17, Lofgren does not explicitly teach each magnet is assigned a distance sensor for a continuous detection of a distance of the respective magnet from the metal strip.  
Yonekura ‘326 is directed to a steel strip stabilizing device. 
Yonekura ‘326 teaches each magnet (M) is assigned a distance sensor (S) for a continuous detection of a distance of the respective magnet from the metal strip.  (See Yonekura ‘326, Fig. 2 and Abstract, paragraphs 12, 135.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each magnet is assigned a distance sensor for a continuous detection of a distance of the respective magnet from the metal strip, because Yonekura ‘326 teaches this would enable the electromagnetic force applied to the strip to be adjusted. (See Yonekura ‘326, Fig. 2 and Abstract, paragraphs 12, 135.)
The previous rejection of claims 17-19 under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of US Pat. Pub. No. 20140144967 A1 to Jang et al (hereinafter Jang) as applied to claim 13 and further in view of US Pat. Pub. No. 20130010397 A1 to Ohara et al (hereinafter Ohara) is withdrawn based on the amendment to claim 13. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Electromagnetic Strip Stabilizer for Hot Dip Galvanizing Lines” to Lofgren et al (hereinafter Lofgren) in view of WO 20160194723 to Sakai and CN 110352262 to Yonekura et al (hereinafter Yonekura) as applied to claim 13 and further in view of US Pat. Pub. No. 20130010397 A1 to Ohara et al (hereinafter Ohara).  
Regarding claim 17, Lofgren does not explicitly teach each magnet is assigned a distance sensor for a continuous detection of a distance of the respective magnet from the metal strip.  
Ohara is directed to a steel strip stabilizing device. 
Ohara teaches each magnet (M) is assigned a distance sensor (3A-3B) for a continuous detection of a distance of the respective magnet from the metal strip (Sa, Sb).  (See Ohara, Figs. 1-2 and 5-6 and Abstract, paragraphs 55, 57-58.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each magnet is assigned a distance sensor for a continuous detection of a distance of the respective magnet from the metal strip, because Ohara teaches this would enable the electromagnetic force applied to the strip to be adjusted and vibration to be suppressed. (See Ohara, Figs. 1-2 and 5-6 and Abstract, paragraphs 55, 57-58.)
Regarding claim 18, Lofgren does not explicitly teach the distance sensor is arranged in the middle of the pot coil.  
Ohara teaches the distance sensor is arranged in the middle of the pot coil.  (See Ohara, Figs. 1-2 and 5-6 and Abstract, paragraphs 53-55, 57-58.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the distance sensor is arranged in the middle of the pot coil, because Ohara teaches this would enable the electromagnetic force applied to the strip to be adjusted and vibration to be suppressed. (See Ohara, Figs. 1-2 and 5-6 and Abstract, paragraphs 53-55, 57-58.)
Regarding claim 19, Lofgren does not explicitly teach a regulating device for controlling a position of the metal strip in a slot of the electromagnetic stabilizer to a predetermined target center position in accordance with the distances between the magnets and the metal strip determined by the distance sensors of the magnets through the suitable variation of a current through the coils of the magnets.  
Ohara teaches a regulating device (4) for controlling a position of the metal strip in a slot of the electromagnetic stabilizer (1) to a predetermined target center position in accordance with the distances between the magnets and the metal strip determined by the distance sensors (3A-3B) of the magnets through the suitable variation of a current through the coils of the magnets (2A-2B).   (See Ohara, Figs. 1-2 and 5-6 and Abstract, paragraphs 55, 57-58.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a regulating device for controlling a position of the metal strip in a slot of the electromagnetic stabilizer to a predetermined target center position in accordance with the distances between the magnets and the metal strip determined by the distance sensors of the magnets through the suitable variation of a current through the coils of the magnets, because Ohara teaches this would enable the electromagnetic force applied to the strip to be adjusted and vibration to be suppressed. (See Ohara, Figs. 1-2 and 5-6 and Abstract, paragraphs 55, 57-58.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-21 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  CN 110352262 to Yonekura et al  (hereinafter Yonekura) is being used to address the new limitations added to independent claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. US 20080044584 A1 to Eriksson teaches movement of magnets in width direction. (See Fig. 7.) US 20090175708 A1 to Lofgren teaches movement of magnets. (See paragraph 51.)   
US Pat. Num. 4,517,540 to John McDougal and US Pat. Num. 3,430, 174 to Kogo et al teach pot magnets are known to provide a relatively tight closed magnetic circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner 
Art Unit 1717